o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date uil conex-130828-10 the honorable mitch mcconnell united_states senate washington d c attention --------------------- dear senator mcconnell this letter responds to your inquiry dated date on behalf of several of your constituents you asked that we respond to several concerns that ---------------------------- ---------------- and other constituents have raised regarding the law governing theft losses by fraud victims ------------------------- wrote specifically about investors who lost money in what they described as ponzi schemes taxpayers who lose money in criminally fraudulent investment arrangements such as ponzi schemes may be entitled to investment theft_loss deductions sec_165 of the internal_revenue_code the code for additional information on this type of loss see revrul_2009_9 which explains the income_tax law that applies to investors who lose money in criminally fraudulent investment arrangements and revproc_2009_20 which provides optional safe_harbor treatment for qualified investors who lost money in this type of arrangement i have enclosed copies of both documents the following general information addresses the three specific concerns that ------------------------- raised losses of assets held in individual_retirement_accounts iras or similar tax- deferred investment vehicles the code limits a loss or other deduction to a taxpayer's cost or other basis to prevent multiple deductions or exclusions for the same amount if taxpayers have basis in a tax-favored retirement_plan or ira for example because they made after-tax contributions to an ira they can take a miscellaneous itemized_deduction to the extent they have unrecovered_basis after the distribution of their entire_interest in the plan or ira for an ira the total amount in all conex-130828-10 of the taxpayer's iras must have been distributed this rule applies separately to a taxpayer’s traditional and roth iras if taxpayers have no basis in the retirement_plan or ira for example because they claimed a deduction for ira contributions the law prohibits them from claiming a deduction for the economic loss in the plan or ira allowing taxpayers with no basis in a retirement_plan or ira to take a loss deduction for amounts that they deducted or excluded from gross_income would provide those taxpayers two deductions or both a deduction and an exclusion for the same dollars two deductions also would put those taxpayers in a more favorable tax position than other taxpayers who sustained a ponzi scheme economic loss of the same amount outside of a retirement_plan or ira and thus received only one tax deduction losses of assets held by charitable trusts federal tax law generally recognizes charitable trusts as entities separate from individual taxpayers this recognition enables taxpayers to make charitable_contributions to the trusts that are deductible to the extent allowed under sec_170 of the code because trusts are separate entities only the trusts rather than the beneficiaries may deduct theft losses if perpetrators stole money from the trusts the losses claimed by a charitable_trust would affect the amount and character of the distributions made to the trust’s beneficiaries timing of loss deduction in general a taxpayer may deduct a theft_loss in the year the taxpayer discovers the loss or if later in the year in which a reasonable prospect of recovering the lost amount no longer exists sec_1_165-1 of the income_tax regulations whether a reasonable_prospect_of_recovery exists depends on all the facts known at the end of the tax_year in which the taxpayer discovers the loss until taxpayers can determine their expected recovery with reasonable certainty they cannot establish the year of their loss deduction under current law taxpayers generally may not deduct theft losses in the taxable_year in which state or federal authorities freeze a perpetrator’s assets because at that time the taxpayers typically still have reasonable prospects of recovering their losses however if a taxpayer is eligible to use the safe_harbor treatment in revproc_2009_20 the taxpayer may choose to deduct a portion of the loss computed using the revenue_procedure in the year in which authorities charge the perpetrator under state or federal_law with a crime that would meet the definition of theft for purposes of sec_165 of the code additional information on the rules for reporting theft losses is in the enclosed publication casualties disasters and thefts conex-130828-10 i hope this information is helpful if you have any questions please call me a-t -------------------- or --------------------------- at ---------------------- sincerely andrew james keyso deputy associate chief_counsel income_tax accounting enclosures
